ORDER
PER CURIAM.
Appellant, Lazaro Gomez, appeals his jury trial conviction in the Circuit Court of the City of St. Louis of one count of the sale of cocaine, RSMo § 195.200.1(4) (Repealed), for which he was sentenced to twelve years imprisonment. Appellant also appeals the denial of his Rule 29.15 motion without an evidentiary hearing. We have reviewed the record, the transcript of the proceeding below, and the briefs of the parties. We find no error on the part of the trial court, nor do we find that the findings of fact and conclusions of law of the motion court are clearly erroneous. As we also find that no jurisprudential purpose would be served by a written opinion, we affirm appellant’s criminal conviction pursuant to Rule 30.25(b) and the denial of appellant’s Rule 29.15 motion pursuant to Rule 84.16(b). A memorandum, solely for the use of the parties, has been provided explaining the reasoning for our holding.